Exhibit @NFX is periodically published to keep shareholders aware of current operating activities at Newfield. It may include estimates of expected production volumes, costs and expenses, recent changes to hedging positions and commodity pricing. October 21, 2009 This edition of @NFX includes: · 2009 THIRD QUARTER DRILLING ACTIVITY BY AREA · RECENT HIGHLIGHTS · OPERATIONAL SUMMARIES BY FOCUS AREA · FOURTH QUARTER ESTIMATES · UPDATED TABLES DETAILING COMPLETE HEDGE POSITIONS Third Quarter 2009 Drilling Activity* NFX Operated Non-Operated Gross Wells Dry Holes Mid-Continent 25 15 40 0 Rocky Mount. 47 4 51 0 Onshore GC 2 0 2 1 Gulf of Mexico 2 0 2 0 International 1 5 6 0 Total: 77 24 101 1 *Represents a 99% success rate YTD Total gross wells: 317; YTD dry wells: 6 RECENT HIGHLIGHTS - Declining service costs, reduced water handling fees related to deferred completions and efficiency improvements throughout the Company have led to a significant decrease in lease operating expense (LOE) throughout the year. Domestic recurring LOE was $0.81 per Mcfe in the third quarter. - We have invested approximately $950 million year-to-date and paid down more than $100 million of debt on our revolver during the year. Significant new projects have been included throughout the year that will help build for the future, and were funded within our $1.45 billion 2009 capital budget. - Our production in the third quarter of 2009 was 65.5 Bcfe, an increase of 7% over the third quarter of 2008. The volumes exclude approximately 2.6 Bcfe of voluntary natural gas curtailments in the second quarter of 2009 in response to low natural gas prices. Full year 2009 production is expected to be in the upper half of original guidance – or greater than 255 Bcfe. - Oil liftings in the third quarter were 3.8 MMBbls, or more than 40,500 BOPD net. This represents a 40% increase over the same period in 2008. The increase is attributable to a 4% increase in our domestic crude volumes and a near-doubling of our international oil liftings. Throughout the second half of 2009, we have shifted capital investments to “oily” projects. Our diversified portfolio provides us with flexibility and multiple options. 1 - Strong 2010 hedge position. We have hedged approximately 70% of estimated 2010 natural gas production and approximately 30% of estimated 2011 natural gas production. Approximately 40% of our estimated 2010 crude oil is hedged at more than $100 per barrel. ENTERING THE MARCELLUS SHALE On October 14, we entered the Marcellus Shale through a joint exploration agreement with Hess. The agreement covers up to 140,000 gross acres primarily in Susquehanna and Wayne Counties, Pennsylvania.We will operate with a 50 percent interest.Initial drilling is not expected to commence until 2010. Our proven expertise from large scale developments like the Woodford Shale, Granite Wash and Monument Butte ranks us among a handful of companies that have developed large-scale unconventional plays. We have drilled approximately 300 horizontal wells in the Woodford and over a four-year time span held substantially all of 165,000 net-acre position by production. Our field production today is 317 MMcfe/d gross and we have firm transportation agreements in place to keep pace with our future growth. These activities have led to the development of “core competencies” within our company that will guide our success in the Marcellus. The 2009 portion of our Marcellus Shale activities, estimated at approximately $20 million, will be funded within our existing $1.45 billion capital budget. We expect to grow our business in the Marcellus play, just as we have created businesses with scale in the Mid-Continent and Rocky Mountains. MID-CONTINENT Mid-Continent gross operated production recently reached a new high and is currently 460 MMcfe/d, or 323 MMcfe/d net during the third quarter.The significant increase is primarily attributable to curtailed wells that are being turned to sales, as well as initial production from deferred completions. Newfield has a remaining inventory of 30 wells (28 Woodford and 2 Granite Wash) that have been drilled but not completed. Completions are commencing and will continue through January 2010. Woodford Shale Gross operated production in the Woodford Shale set a recent new high, and today is 308 MMcfe/d, up nearly 30% from 240 MMcfe/d at the end of the second quarter. We have drilled approximately 300 horizontal wells and continue to make improvements in both drilling and completion operations. In 2008, we entered development mode in the Woodford and continued efficiency gains have been demonstrated through pad drilling, longer laterals and completion optimization. 2 We are operating 10 rigs under term contract, with three of the remaining rigs rolling off of term in November and December 2009. Spot market rates on these rigs are significantly lower than term rates. Over the last several years, we have increased our lateral lengths significantly. We expect that our average completed lateral length will be more than 5,000’ in 2009. The following chart shows the significant increase in lateral length by year: Shown another way in the chart below, the increasing lateral lengths are leading to marked improvements in finding and development costs. Over the last 12 months, our completed wells costs are down more than 25%. We are referring to our wells with laterals exceeding 8,000’ as “super extended laterals” or SXLs. Regulatory rules in Oklahoma allow for drilling on stand-up 640 acre units… or units that are ½-mile wide by 2-miles long. This configuration accommodates a 10,000’ lateral. We have drilled two 10,000’ laterals to date and expect to have eight SXLs drilled by year-end ‘09. These wells have planned lateral lengths between 8,000’ and 9,000’. Initial production data from the first SXLs are expected in late 2009. 3 We also are fracture stimulating our wells with greater efficiency in 2009. The average number of fracs per day has increased to more than five on recent pad completions, compared to just three fracs per day in 2008. This eliminates approximately six days off a standard completion; saving money and allowing us to turn wells to production more quickly. One of the largest contributors to our Woodford cost reductions has been pad drilling a common development technique in resource plays. Now that approximately 95% of our acreage is held-by-production, our development drilling is dominated by multi-well pads. Approximately 85% of our wells in 2009 will be drilled from common pad locations. Two recent notable Woodford wells that typify increased cost efficiencies include: · The Cunningham 3H-22, located in Coal County, was drilled and cased in 26 days for $3.3 million gross. The well was the first on a three-well pad and had a 5,100’ lateral length. The completion was deferred until late 2009. · The Tollett 7H-22, located in Hughes County, was drilled and cased in 17 days for $2.7 million. The well had a 5,100’ lateral length. The completion was deferred until late 2009. The new Mid-Continent Express Pipeline (MEP) links our Woodford production to Perryville, La. For 2009, we have 310 MMcf/d of firm transportation on MEP and an additional 50 MMcf/d on CEGT. We have staged additional firm transportation on Boardwalk to coincide with our future growth needs. In total, we have approximately 650 MMcf/d of firm transportation, helping to ensure we obtain the best possible pricing for our Woodford gas. The Granite Wash Based on the success of our initial drilling program in the Granite Wash play, we added a fourth operated rig in our Stiles Ranch field, located in Wheeler County, Texas.
